DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	Previous rejections are withdrawn in view of Applicant’s amendment filed May 3, 2022.

Response to Arguments
3.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed May 3, 2022, with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive in view of the amendments to the claims.   The claims include limitations that are indicative of integration into a practical application through the generation of a scattered object’s image and the identification of a location of the object from the generated image, as an improvement to the technical field of wave image analysis.  The previous 35 U.S.C. 101 rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	Claim 1 is allowed because the closest prior art, Esser (GB 2538807 A) fails to anticipate or render obvious a method for partial differential equation inversion, the method comprising: selecting an objective function having first and second measures N1 and N2, wherein the objective function depends on three independent variables V, u, and f, V being a perturbation of a wave equation operator L from a background operator L0, u being a wavefield that satisfies the wave equation operator L, and f being a source function that describes the source of the waves; and calculating with the processor solutions V*, u*, and f* of the three independent variables V, u, and f that minimizes or maximizes the objective function, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	
	Claim 7 is allowed because the closest prior art, Esser (GB 2538807 A) fails to anticipate or render obvious a method for partial differential equation inversion, the method comprising: defining a force function fe based on three variables V, u, and f, where V is a perturbation of a wave equation operator L from a background operator L0, u is a wavefield that satisfies the wave equation operator L, and f is a source function that describes the source of the waves; selecting a first objective function having first and second measures N1 and N2, the first objective function depending on the wavefield u and the force function fe; and calculating with the processor solutions u* and fe* of the two independent variables u and fe that minimizes or maximizes the first objective function, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 

	Claim 15 is allowed because the closest prior art, Esser (GB 2538807 A) fails to anticipate or render obvious a method for partial differential equation inversion, the method comprising: selecting an objective function having first and second measures N1 and N2, wherein the objective function depends on two independent variables G and f; and calculating solutions G* and f* of the two  independent variables G and f so that the objective function is minimized or maximized, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        5/6/2022